BEJACH, J.
(dissenting). I respectfully dissent from the majority opinion in this case written by Judge C. S. Carney, Jr. of the Western Section of this Court, as well as from the concurring opinion by Judge Thomas A. Shriver of the Middle Section, who sat in Place of Presiding Judge J. B. Avery, Sr. of the Western Section.
Aside from the fact that, in my opinion, the language of the policy here involved is clear and unambiguous so that the rule of construction which .resolves ambiguities against the Insurance Company is never reached, the overwhelming weight of authority in the United States has decided the question in favor of the contention made by appellant in the instant case. As is stated in Judge Carney’s opinion, six states have construed either the identical language used in the policy here involved, or similar language, in favor of the contention of the appellant Insurance Company, whereas only three jurisdictions have held otherwise.
In addition, the issuance by appellant of policy 133399-57M dated April 1, 1957, in place and instead of policy 68-35942 issued October 29, 1927, amounts to an accord and satisfaction which would eliminate appellee’s claim. *134Especially is this true in view of the fact that the new policy 133399-57M contains a rider which expressly provides that it is made part of said policy and that, "in consideration of the discontinuance of coverage under policy No. 68-35942”, the new policy was issued. Judge Carney’s opinion disallows this defense of the Insurance Company on the ground that the rider was attached to the new policy without any consideration, because Mr. Burk, the insured, had no benefits under the new policy which he did not have under the old policy. In my opinion, the fallacy of this lies in the fact that the Insurance Company did not have to issue the new policy at all, and when it did issue it in the place and stead of the old policy and same was accepted by the insured, Mr. Burk, with this rider attached, there was ample consideration for cancellation of the old policy independent of the Insurance Company’s right to cancel the old one under the provisions of same. In any event, this question is foreclosed in Tennessee hy the provisions of Sections 24-706 and 24-707 T.C.A., which are as follows:
"24-706. Receipts and releases. — All receipts, releases, and discharges in writing, whether of a debt of record or a contract under seal, or otherwise, shall have effect according to the intention of the parties thereto.”
“24-707. Settlements of debts. ■ — ■ All settlements in writing, made in good faith, for the composition of debts, shall be taken as evidence, and held to operate, according to the intention of the parties, although no release under seal is given, and no new consideration has passed.”
For the reasons stated, it is my opinion that appellant’s Assignments or Error I and II should both be sustained and complainant’s suit dismissed.
*135I also dissent from that part of Judge Carney’s opinion which, sustains Assignment of Error III to the extent, only, that it reverses the Chancellor’s ruling cancelling-policy No. 133399-57M, but permits complainant to recover under the provisions of policy No. 68-35942 without payment of any premiums thereon subsequent to April 1,1957. Complainant’s annual tender of the premiums for this old policy did not amount to payment of same. If he is entitled to recover under the provisions of the old policy, which, in my opinion he is not, he should, at least, have been required to pay the premiums on same since April 1, 1957. All that his tenders could avail him would be to relieve him from liability for interest on such premiums. Gracy v. Potts, 63 Tenn. 395, 396-397; Lincoln Savings Bank v. Ewing, 80 Tenn. 598, 607; Province v. Mitchell, 44 Tenn.App. 115, 126, 312 S.W.(2d) 861, 866. It seems clear to me that if any claim had been made under the new policy, on any risk therein insured against, appellant would have been liable, the premiums on that policy having been paid; and, if in addition thereto complainant is entitled to recover under the provisions of the old policy, he should at least be required to pay the premiums in arrears on same.
The net result is, that, in my opinion, the decree of the lower court should be reversed in its entirety and ap-pellee’s suit dismissed; but, in any event, even if the majority view prevails and he be permitted to recover under the terms of his old policy, he should nevertheless, in that case, be required to pay all premiums which have accrued since April 1, 1957.